UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 19, 2011 DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 333-144270 74-3209480 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19655 Descartes, Foothill Ranch California, 92610-2609 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Thomas A. Rose, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.02 Non-Reliance on Previously Issued Financial Statements or Related Audit Report or Completed Interim Review. On December 19, 2011, the Company’s Chief Financial Officer, in consultation with its independent accounting firm, BDO USA, LLP concluded that the Company did not use the proper method to classify deferred costs and unearned revenue in the Company’s previously filed Report on Form 10-K for the years ended December 31, 2010 and 2009 and as a result that report should not be relied on. As a result of the above, on December 22, 2011, the Company filed with the Securities and Exchange Commission an amended Report on Form 10-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DECISIONPOINT SYSTEMS, INC. Dated: January 10, 2012 By: /s/ Donald Rowley Name: Donald Rowley Title: ChiefFinancial Officer 3
